

Exhibit No. 10.17
 
CONFIDENTIAL


February 7, 2008
 
Dr. Craig A. Zabala
Chairman of the Board, President & Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street
New York, NY 10005


Dear Dr. Zabala,


This letter agreement (the "Agreement") will confirm the engagement of Richard
J. Kelly, an individual ("Selling Agent"), by Blackhawk Capital Group BDC, Inc.,
a Delaware corporation and a business development company registered under the
Investment Company Act of 1940, as amended (the "Company"), as selling agent in
connection with the Company’s offering of a maximum of $5 million in common
stock of the Company ("Securities") to accredited investors (the "Offering")
pursuant to Regulation E under the Securities Act of 1933, as amended
("Securities Act").  Your services under this Agreement are non-exclusive.


1.
Scope of Selling Agent’s Services.  Selling Agent will assist the Company in
placing the Securities with investors by introducing investors to the Company to
purchase Securities.  The Company shall have absolute discretion to accept or
reject a subscription from a prospective investor.

 
2.
Fees and Non-Exclusivity.  In return for Selling Agent’s services in the
placement of Securities, the Company will pay Selling Agent a cash fee equal to
10.00% (“Placement Fee”) of the gross proceeds of any Securities placed by the
Selling Agent and accepted by the Company.  Any Placement Fees payable to
Selling Agent will be due at the closing date of the Offering and shall be
payable to the Selling Agent by the Company.

 
[The Company shall also pay the Placement Fee on any Securities purchased by
Selling Agent.]


3.
Expenses.  The Company will not be responsible for any expenses of the Selling
Agent related to the Offering.

 
4.
Term.  This Agreement shall have no term and may be terminated at any time by
the Company.

 
5.
Representations and Warranties of the Selling Agent.  The Selling Agent
represents and warrants to the Company as follows:  (a) he is a licensed
registered representative registered with the SEC, FINRA, and all States in
which he is required to register; and (b) there are no judgments, orders,
decrees, or like actions, or any proceedings pending, before the SEC, NASD, any
State, or any court or arbitration panel that prohibit or effect the Selling
Agent from carrying out his obligations under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 


6.
Confidentiality.  In connection with this engagement, it is contemplated that
the Selling Agent will receive from the Company certain information (including
certain business planning, product, marketing, financial, and other information
and materials) the Company considers confidential.  The Selling Agent shall use
this confidential information solely for the purpose of providing services to
the Company and will not disclose to any party any such confidential
information, except with the prior written approval of the Company.

 
7.
Miscellaneous.  The Offering will be completed in accordance with Regulation E
under the Securities Act, which is the offering exemption available to business
development companies registered under the Investment Company Act of 1940, as
amended ("Investment Company Act"), and all applicable state or other
jurisdictional securities laws (i.e. “blue sky” laws).  All investors in the
Offering will be persons who qualify as accredited investors under all
applicable federal and state securities laws.

 
The parties agree that their relationship under this Agreement is an advisory
relationship only, and nothing herein shall cause the Selling Agent to be
partners, agents or fiduciaries of, or joint venture partners with, the Company
or with each other.


This Agreement may not be amended or modified except in writing and shall be
governed by, and construed in accordance with the laws of the State of New
York.  Each party to this Agreement submits to the jurisdiction of the federal
and state courts in New York, New York to decide any dispute regarding this
Agreement.
 
8.
Selling Away Agreement with SMH Capital, Inc.  This Agreement is conditioned
upon, and shall only be enforceable, if Selling Agent delivers to the Company
the selling away agreement from SMH Capital, Inc. in the form of Exhibit A
attached hereto.

 
If this Agreement reflects our mutual understanding, please execute two copies
in the space indicated below and return one to us.
 
Very truly yours,
 
 
/s/ Richard J. Kelly
__________________
Richard J. Kelly
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted and agreed to as of February 7, 2008:


BLACKHAWK CAPITAL GROUP BDC, INC.
 
/s/ Craig A. Zabala

--------------------------------------------------------------------------------

Name:  Dr. Craig A. Zabala
Title:  Chairman of the Board, President & Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
SELLING AWAY AGREEMENT WITH SMH CAPITAL, INC.


SMH Capital, Inc.
527 Madison Avenue, 15th Floor
New York, New York  10022
 
 

 
January 31, 2008

 
Dr. Craig A. Zabala
Chairman, President and Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street, 11th Floor
New York, NY  10005


Re:           Selling Away Letter


Dear Dr. Zabala:


We hereby confirm that SMH Capital Inc. (formerly Sanders Morris Harris Inc.)
(hereinafter "SMH") is registered as a broker-dealer under Section 15 of the
Securities and Exchange Act of 1934 and is a member in good standing of the
Financial Industry Regulatory Authority ("FINRA").  We further confirm that we
have been duly notified by Richard J. Kelly, a registered representative of SMH,
of the current $5,000,000 financing by Blackhawk Capital Group BDC, Inc.
("Blackhawk") under Regulation E of the Securities Act of 1933, as amended,
pursuant to the Blackhawk Amended Offering Circular dated January 7, 2008
("Current Offering") filed with the Securities and Exchange Commission
(“SEC”).  A Form 1-E (including an Offering Circular) for the Current Offering
was originally filed on December 3, 2007 with the SEC.
 
We have been advised by Mr. Kelly that SMH is not named in the Offering Circular
with respect to the Current Offering in any capacity, including without
limitation as an underwriter or placement agent.
 
Reference is made to the agreement dated October 31, 2006 between SMH and
Blackhawk, as amended by the first amendment dated January 27, 2007, and the
second amendment dated July 13, 2007 (collectively the "SMH
Agreement").  Pursuant to the SMH Agreement, SMH served as placement agent for
Blackhawk's prior offering ("Prior Offering") of its common stock under
Regulation E.  The SMH Agreement by its terms terminated October 31, 2007.  SMH
acknowledges and agrees that the SMH Agreement is terminated, that SMH no longer
serves as placement agent or in any other role for Blackhawk, and that Blackhawk
does not owe SMH any money, including, without limitation, any fees, commissions
and expenses.
 
 
 

--------------------------------------------------------------------------------

 


Richard J. Kelly previously served as an SMH employee who was in charge of the
Prior Offering for SMH.  Mr. Kelly is no longer employed by SMH, but as of
January 31, 2008, retained his registered representative license with SMH.
 
We confirm that SMH declines to be involved in the Current Offering by Blackhawk
and acknowledge that Richard J. Kelly may proceed with assisting you with the
Current Offering independent of SMH.  SMH acknowledges that Richard J. Kelly has
fully informed us of the compensation arrangement between him and Blackhawk for
his role with respect to the Current Offering.  We have no objection to your
paying any compensation earned by Mr. Kelly directly to Mr. Kelly for his work
on the Current Offering and agree that SMH is not entitled to any portion of
such compensation.
 

 
Very truly yours,
       
SMH CAPITAL, INC.
       
/s/ John T. Unger
           
Name: John T. Unger
 
Title:  Senior Vice President and General Counsel



 
 

--------------------------------------------------------------------------------

 
 